United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-397
Issued: January 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 13, 2011 appellant, through her attorney, filed a timely appeal from the
July 20, 2011 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Federal Employees’ Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the appeal.1
ISSUE
The issue is whether appellant established that she sustained an injury on December 12,
2008, as alleged.
FACTUAL HISTORY
On August 6, 2009 appellant, then a 35-year-old retail sales associate, filed a claim
alleging an iliosacral disc herniation on December 12, 2008 after lifting a large package.

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3.

Appellant’s supervisor controverted the claim, noting that she was unaware of any injury until
reported to her on August 6, 2009. Appellant did not stop work.
On August 5, 2009 Dr. Alia Mesh, a Board-certified neurologist, completed a note
certifying that appellant had been under her care since February 3, 2009. She noted that
appellant had severe neck and low back pain radiating down the left arm and leg. Appellant
underwent a March 31, 2009 magnetic resonance imaging (MRI) scan of the low back that
revealed left iliosacral disc herniation inflammation. Dr. Mesh recommended physical
limitations, noting no more than three hours of continuous walking with lifting and pushing
limited to 15 pounds.
In an August 31, 2009 letter, OWCP advised appellant that the evidence of record was
not sufficient to establish her claim. It requested that she submit additional medical evidence
within 30 days. In response, appellant submitted two treatment notes from Dr. Mesh dated
September 23, 2009 that noted her work restrictions.
In an October 1, 2009 decision, OWCP denied appellant’s claim. It found that she failed
to establish that the December 12, 2008 incident occurred at the time, place and in the manner
alleged. Further, the medical evidence was not sufficient to establish causal relation.
In a statement received October 1, 2009, appellant noted that her injury did not occur on
December 12, 2008. Rather, she stated that the date of injury was November 26, 2008, as it
occurred three days prior to her mother’s birthday. Appellant submitted a November 25, 2009
request for reconsideration and submitted additional medical records.
In a September 29, 2009 report, Dr. David V. Inslicht, a Board-certified internist, noted
that appellant was examined for the first time that day. Appellant reported a history of a neck
injury at work on December 12, 2008 when she lifted a heavy box. Dr. Inslicht stated that an
MRI scan of March 31, 2009 revealed a C4-5 herniated disc with spinal cord impingement.
Appellant continued to experience neck pain with left hand numbness. Dr. Inslicht advised that
she could work with restrictions and that the duration of disability was unclear.
Appellant submitted a December 2, 2008 report from Susan Cronk, a nurse, who reported
a history of the onset of right leg pain and numbness three days prior. She also submitted
treatment notes dated February 3 and April 28, 2009 from Dr. Mesh, who noted that appellant
had complained of numbness in her hands, which might be carpal tunnel syndrome. A cervical
MRI scan was recommended. Physical examination of the lumbar spine revealed tenderness.
On November 5, 2009 Dr. Apostolos P. Tambakis, a Board-certified orthopedic surgeon,
obtained a history of injury on November 26, 2008 while appellant carried a heavy box at work.
He noted her complaint of pain at the base of her neck and left upper extremity, which gradually
increased. Appellant was examined by a neurologist in February 2009 and diagnosed with a
herniated disc. In July, her position change to a letter carrier which aggravated her symptoms of
neck and low back pain. Dr. Tambakis stated that appellant’s work duties aggravated her
cervical and low back condition and she stopped work on September 23, 2009. He diagnosed a
cervical sprain, C4-5 herniated disc and low back sprain.

2

In a January 13, 2010 report, Dr. Mathew Lefkowitz, a specialist in pain medicine, noted
that appellant was originally seen on October 19, 2009 for left-sided neck pain, low back pain
and bilateral leg pain. He administered a cervical facet joint injection. On November 11, 2009
appellant reported relief from the neck pain and Dr. Lefkowitz administered an injection in the
left superior trapeziums musculature. On December 1 and 22, 2009 she complained primarily of
low back pain, left greater than right side, radiating into the buttocks bilaterally. Dr. Lefkowitz
performed a transforaminal lumbar selective epidural nerve root block and steroid injections. He
noted that on January 13, 2010 appellant informed him that the pain she experienced was the
result of a work-related accident on November 26, 2008 while carrying heavy boxes.
Dr. Lefkowitz noted that she obtained temporary pain relief from previous diagnostic injections
and recommended bilateral lumbar facet joint radio frequency ablations with physical therapy.
By decision dated February 12, 2010, OWCP denied modification of the October 1, 2009
denial of her claim. It accepted that the November 26, 2008 incident took place at work as
alleged; but found that the medical evidence of record was not sufficient to establish causal
relationship with her cervical or low back conditions.
On April 14, 2011 appellant, through her attorney, requested reconsideration of her claim.
She submitted medical reports previously of record and additional treatment notes from
Dr. Tambakis, physical therapy records and nursing reports.
In a July 20, 2011 decision, OWCP denied modification of its prior decisions. It found
that the medical evidence did not sufficiently address the issue of causal relation.
LEGAL PRECEDENT
An employee seeking benefits under the FECA has the burden of establishing the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within applicable time
limitations; that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each claim regardless of whether it is
premised on a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.4
The employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.5 The employee must also

2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006); Paul Foster,
56 ECAB 208 (2004).
3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

A.S., 59 ECAB 246 (2007); Louise F. Garnett, 47 ECAB 639 (1996).

5

V.O., 59 ECAB 500 (2008); Julie B. Hawkins, 38 ECAB 393 (1987).

3

submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
Causal relationship is a medical question to be resolved by probative evidence from a
physician.7 A rationalized medical opinion must be based on a complete and accurate medical
history of the employee, an accurate factual history of the alleged injury or history of
occupational exposure, must be one expressed to a reasonable degree of medical certainty and
supported by an explanation of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.8
ANALYSIS
The Board notes that appellant originally claimed traumatic injury on December 12, 2008
after lifting a large package in the performance of duty. Appellant subsequently clarified in
statements to the record that the employment incident occurred on November 26, 2008. OWCP
accepted the lifting incident of November 26, 2008 but denied the claim as the medical evidence
was insufficient to establish causal relation.
The Board finds that appellant did not submit a sufficient medical opinion to address the
causal relationship between the accepted lifting incident at work and her claimed back condition.
Appellant originally claimed an iliosacral disc herniation. The August 5, 2009 report of
Dr. Mesh, an attending neurologist, advised that she had treated appellant since
February 3, 2009. She noted appellant’s complaint of neck and low back pain radiating into the
extremities and commented that diagnostic testing showed inflammation of a left iliosacral disc.
Dr. Mesh did not address, however, the November 26, 2008 employment incident or the issue of
casual relationship. She provided physical limitations.
The September 29, 9009 report of Dr. Inslicht, an attending internist, listed a history of
injury on December 12, 2008 as originally claimed. He noted that an MRI scan of March 31,
2009 revealed a C4-5 cervical disc. Dr. Inslicht noted work restrictions and that appellant’s
duration of disability was unclear. He did not record an accurate history of the November 26,
2008 incident accepted by OWCP or address how the cervical disc found on testing in
March 2009 would relate back to appellant’s work activities of that date.9 It is well-established
that medical opinions based on an incomplete history or which are speculative or equivocal are
of diminished probative value.10

6

C.B., Docket No. 08-1583 (issued December 9, 2008); Barbara R. Middleton, 56 ECAB 634 (2005).

7

See M.D., 59 ECAB 211 (2007); Donald W. Wenzel, 56 ECAB 390 (2005).

8

See Larry D. Dunkin, 56 ECAB 220 (2004); Thomas L. Hogan, 47 ECAB 323 (1996).

9

The Board has held that a delay in obtaining diagnostic testing may diminish the probative value of a medical
opinion. See Linda L. Mendenhall, 41 ECAB 532 (1990).
10

See Cecelia M. Corley, 56 ECAB 662 (2005).

4

On November 5, 2009 Dr. Tambakis obtained an accurate history of the November 26,
2008 lifting incident. He noted appellant’s complaint of pain at the base of her neck and the left
upper extremity. Dr. Tambakis referred generally to the neurosurgical evaluation and the
diagnosis of a herniated disc and stated that a change in appellant’s work in July 2009 had
aggravated her symptoms. He diagnosed a cervical sprain, C4-5 herniated disc and low back
pain. The Board notes that, while Dr. Tambakis generally supported appellant’s claim, he did
not provide adequate medical opinion addressing causal relationship between the diagnosed
conditions and the accepted employment incident of November 2008. Further, Dr. Tambakis’
report addresses employment factors from July 2009 presently not implicated in this claim. This
may form the basis for an occupational disease claim rather than one of traumatic injury.11
Dr. Lefkowitz provided treatment notes stating that he first saw appellant on October 19,
2009 for left sided neck and low back pain. His records reflect that he provided a series of facet
joint and epidural injections to her cervical and lumbar spine. Dr. Lefkowitz recorded that
appellant told him on January 13, 2010 that her pain was a result of work incident of
November 26, 2008 while carrying heavy boxes. While he listed the history of injury related to
him by appellant, he did not provide an independent medical opinion addressing causal
relationship. Dr. Lefkowitz’ treatment records do not adequately explain how the injections he
administered to appellant were caused or necessitated by the traumatic incident accepted in this
case. Finally, the records submitted by Ms. Cronk, a nurse, are not probative on the issue of
causal relationship as a nurse is not a physician as defined under FECA.12
For these reasons, the Board finds that appellant has not submitted sufficient medical
evidence to support that the November 26, 2008 incident caused or contributed to her cervical or
lumbar condition. Appellant did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a back injury on November 26, 2008.

11

See 20 C.F.R. § 10.5(ee).

12

See Paul Foster, 56 ECAB 208 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

